Name: Commission Regulation (EEC) No 3133/92 of 29 October 1992 on varying entry prices for certain fruit and vegetables originating in Mediterranean third countries
 Type: Regulation
 Subject Matter: trade policy;  prices;  regions and regional policy;  plant product;  tariff policy
 Date Published: nan

 No L 313/18 Official Journal of the European Communities 30. 10 . 92 COMMISSION REGULATION (EEC) No 3133/92 of 29 October 1992 on varying entry prices for certain fruit and vegetables originating in Mediterranean third countries place through the statistical monitoring introduced for the administration of quotas ; Whereas provision should however be made for a Community surveillance system for tomatoes from Morocco imported into the Community in May given the lack of a quota for that period ; Whereas the Commission must inform the Member States as soon as the quantities laid down in the Mediterranean agreements and quoted in this Regulation have been reached ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3488/89 of 21 November 1989 laying down the method of deci ­ sion for certain provisions laid down for agricultural products in the framework of Mediterranean agree ­ ments ('), and in particular Article 2 thereof, Whereas, in accordance with the agreements concluded with various Mediterranean third countries, the Commu ­ nity may decide that the entry prices for certain fruit and vegetables originating in such countries should vary, taking account of the annual reviews of trade flows by product and country pursuant to Council Regulation (EEC) No 451 /89 of 20 February 1989 concerning the procedure to be applied to certain agricultural products originating in various Mediterranean third countries (2) ; Whereas an examination of the outlook for export flows from Mediterranean third countries in the light of the overall trend on the Community market points to the need for the entry prices for oranges, Clementines, manda ­ rins and other similar citrus hybrids, lemons and tomatoes to vary ; Whereas the variation in the entry price must, for each product concerned, relate to the amount to be deducted as customs duties from the representative prices recorded in the Community for the calculation of the entry price referred to in Article 24 of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (3), as last amended by Regulation (EEC) No 1754/92 (4) ; whereas, depending on the product and origin, reductions, as appropriate, of one-half or two-thirds during trading periods will enable the desired objective to be attained ; whereas such reduc ­ tions must apply within the quantitative limits deter ­ mined, in accordance with the Mediterranean agree ­ ments ; Whereas this variation in the entry prices is to apply in respect of specific quantities which must be entered in the accounts during the periods laid down in the agree ­ ments ; whereas such entry in the accounts must take Article 1 For the purpose of calculating the entry prices referred to in Article 24 (3) of Regulation (EEC) No 1035/72 for products originating in the Mediterranean countries mentioned in the Annex hereto, the amount to be deducted as customs duties from the recorded representa ­ tive prices shall be reduced by the percentage indicated in the Annex during the periods and subject to the maximum quantities specified therein . Article 2 1 . Fresh or chilled tomatoes falling within CN code 0702 00 and originating in Morocco shall be subject to Community surveillance during the month of May. 2. Deductions shall be made from the specified quanti ­ ties when products are presented to the customs authori ­ ties for release for free circulation, accompanied by a movement certificate. Goods may be deducted from the specified quantity only if the movement certificate is submitted before the date on which these preferential arrangements cease to apply. The extent to which a specified quantity is used up shall be determined at Community level on the basis of the imports deducted from it as specified in the first and second subparagraphs. 0 OJ No L 340, 23. 11 . 1989, p. 2. 0 OJ No L 52, 24. 2. 1989, p. 7. (3) OJ No L 118, 20 . 5. 1972, p. 1 . (4) OJ No L 180, 1 . 7. 1992, p. 23 . 30. 10 . 92 Official Journal of the European Communities No L 313/ 19 Member States shall inform the Commission, at the inter ­ vals and within the time limits specified in paragraph 3, of imports effected in accordance with the rules set out above. 3. With respect to imports effected, Member States shall send the Commission statements of the deducted quantities every 10 days, to be forwarded within five days from the end of each 10-day period. 4. As soon as the quantities specified in the Annex have been reached, the Commission shall inform the Member States of the date from which these preferential arrangements shall cease to apply. Article 3 Member States and the Commission shall cooperate closely with a view to implementing this Regulation and in particular, where the need arises, to coordinating the system for administering the tariff quotas. Article 4 This Regulation shall enter into force on 1 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 October 1992. For the Commission Ray MAC SHARRY Member of the Commission No L 313/20 Official Journal of the European Communities 30. 10. 92 ANNEX VARIATION IN ENTRY PRICES Product Mediterranean third country Quantity specified in agreements (tonnes) Overall period covered by entry in accounts Period of application of variation Amount to be deducted CN code Description Half Half Two-thirds Half ex 0805 10 Oranges, fresh or chilled Israel 293 000 " Morocco 265 000 ; 1.7. 1992 I 1.12. 1992 Tunisia 28 000 to 30.6.1993 ' to 31.5. 1993 Egypt 7 000 J Cyprus 67 000 1.1.1993 1.1.1993 to 31 . 12. 1993 to 31.5.1993 1 . 12. 1993 to 31 . 12. 1993 V ex 0805 20 Mandarins and other similar Morocco 1.11.1992 citrus hybrids, fresh or israel t0 en&lt;* °f chilled, excluding clemen- February 1993 tines Morocco 110 000 1.7.1992 Israel 14 200 to 30. 6. 1993  ex 0805 20 Clementines, fresh or Morocco 1.12.1992 chilled Israel to end of February 1993 ex 0805 30 10 Lemons, fresh or chilled Cyprus 15 000 1.1.19931.1.1993Turkey 12 000 { 31-5. 1993r , . £Ann to 31.12.1993 1.6.1993Israel 6400 [ ,o 31.12.1993 0702 00 Tomatoes, fresh or chilled Morocco 86 000 15.11.1992 15.11.1992 of which to 31.5.1993 to 20. 12. 1992  April 15 000 1.4. 1993  May 10 000 to 31.5.1993 Half Half Two-thirds Half Two-thirds